         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                     ROME DIVISION

BANK OF THE OZARKS,

     Plaintiff,                  CIVIL ACTION FILE NO.
                                 4:18-CV-0101-HLM
V.

STEINER BROTHERS
PROPERTIES, LLC, et al.,

     Defendant.

                            ORDER

       This case is before the Court on the Court's January 24,

2019 Order [48] and on Plaintiffs Notice of Filing [49].

I.     Background

       The Court incorporates the procedural background

portion of its January 24, 2019 Order into this Order as if set

forth fully herein, and it adds only those background facts that

are relevant to the instant Order. (Order of Jan. 24, 2019
(Docket Entry No. 48) at 12-13.) On January 24, 2019, the

Court granted in part and denied in part Plaintiff's Motion for

Summary Judgment.        (Id. at 27.)   The Court granted the

Motion as to Defendants' liability for principal, interest, and

late fees under the Note and Guaranties, and it found that

Defendants were jointly and severally liable to Plaintiff in the

amount of $2,920,670.89,1 consisting of $2,688,839.14 in

principal, $208,998.35 in interest as of November 26, 2018,

$29,337.75 in interest from November 26, 2018 through

January 24, 2019, and $22,833.40 in late fees and penalties.

(Id.) The Court denied the Motion without prejudice as to the

amount of attorney's fees, and it directed Plaintiff to submit an

affidavit detailing the amount of attorney's fees incurred within

fourteen days. (Id. at 27-28.)


1    As discussed infra, this calculation was incorrect.     The
correct total is $2,950,008.64.
                                2
      On February 6, 2019, Plaintiff filed an Affidavit in support

of its request for attorney's fees. (Notice of Filing (Docket

Entry No. 49).)      The briefing process for that matter is

complete, and the Court finds that the matter is ripe for

resolution.    The Court further finds that no hearing is

necessary. N.D. Ga. R. 7.1E.

II.   Discussion

      The Note provided, in relevant part:

      Without notice and without Borrower's consent,
      Lender may. . .

      B. Incur expenses to collect amounts due under
      this Note, enforce the terms of this Note or any other
      Loan Document, and preserve or dispose of the
      Collateral. Among other things, the expenses may
      include payments for property taxes, prior liens,
      insurance, appraisals, environmental remediation
      costs, and reasonable attorney's fees and costs. If
      Lender incurs such expenses, it may demand
      immediate repayment from Borrower or add the
      expenses to the principal balance.


                                3
(Compl. Ex. 1 (Docket Entry No. 1-1) at 3.) Likewise, the

Guaranties      stated:     "ENFORCEMENT            EXPENSES.

Guarantor promises to pay all expenses Lender incurs to

enforce this Guarantee, including, but not limited to, attorney's

fees and costs." (Compl. Ex. 2 (Docket Entry No. 1-2) at 4, 9

(capitalization in original).)   Thus, both the Note and the

Guaranties required Defendants to pay Plaintiff's expenses,

including attorney's fees and costs, incurred to enforce the

Notes and Guaranties.

     0.C.G.A. § 13-1-11 provides, in relevant part:

     (a) Obligations to pay attorney's fees upon any
     note or other evidence of indebtedness, in addition
     to the rate of interest specified therein, shall be valid
     and enforceable and collectable as a part of such
     debt if such note or other evidence of indebtedness
     is collected by or through an attorney after maturity,
     subject to subsection (b) of this Code section and to
     the following provisions:

          (1) If such note or other evidence of
          indebtedness provides for attorney's fees in
                             4
some specific percent of the principal and
interest owing thereon, such provision and
obligation shall be valid and enforceable up to
but not in excess of 15 percent of the principal
and interest owing on said note or other
evidence of indebtedness.

(2) If such note or other evidence of
indebtedness provides for the payment of
reasonable attorney's fees without specifying
any specific percent, such provision shall be
construed to mean 15 percent of the first
$500.00 of principal and interest owing on such
note or other evidence of indebtedness and 10
percent of the amount of principal and interest
owing thereon in excess of $500.00; and

(3) The holder of the note or other evidence of
indebtedness or his or her attorney at law shall,
after maturity of the obligation, notify in writing
the maker, endorser, or party sought to be held
on such obligation that the provisions relative to
payment of attorney's fees in addition to the
principal and interest shall be enforced and that
such maker, endorser, or party sought to be
held on said obligation has ten days from the
receipt of such notice to pay the principal and
interest without the attorney's fees. If the
maker, endorser, or party sought to be held on
any such obligation shall pay the principal and
interest in full before the expiration of such time,
                        5
      then the obligation to pay the attorney's fees
      shall be void and no court shall enforce the
      agreement. The refusal of a debtor to accept
      delivery of the notice specified in this paragraph
      shall be the equivalent of such notice.

(b)   (1) If, in a civil action, application of the
       provisions of paragraph (2) of subsection (a) of
       this Code section will result in an award of
       attorney's fees in an amount greater than
       $20,000.00, the party required to pay such
       fees may, prior to the entry of judgment,
       petition the court seeking a determination as to
       the reasonableness of such attorney's fees.

      (2) In response to a petition filed under
      paragraph (1) of this subsection, the party
      requesting the attorney's fees shall submit an
      affidavit to the court with evidence of attorney's
      fees, and the party required to pay such fees
      may respond to such affidavit.

      (3) The court may hold a hearing to decide the
      matter of attorney's fees or may award
      attorney's fees based on the written evidence
      submitted to the court.       The amount of
      attorney's fees awarded shall be an amount
      found by the court to be reasonable and
      necessary for asserting the rights of the party
      requesting attorney's fees.

                           6
0.C.G.A. § 13-1-11. Defendants invoked 0.C.G.A. § 13-1-

11(b)(1) to require Plaintiff to prove the reasonableness of the

attorney's fees sought.

     Plaintiff presented evidence that it actually incurred a

total of $40,258.37 in attorney's fees and expenses

associated with this lawsuit. (Aff. of John A. Thomson, Jr.

(Docket Entry No. 51-1) ¶ 7.) Plaintiff, however, requests that

the Court award it $289,808.75 in statutory attorney's fees

under the formula set forth in 0.C.G.A. § 13-1-11(a)(2).

(Notice of Filing at 2.)

     Defendants      dispute   the   reasonableness    of   the

$289,808.75 request for attorney's fees, arguing that this

amount is excessive given that "counsel for Plaintiff has set

the value of [counsel's] services at less than $40,000." (Resp.

Notice of Filing at 3.) In support of their argument, Defendants
                                7
contend that "Mills is a relatively simple case that simply does

not justify anything close to $289,808.75 in attorney's fees."

(Id. at 8.)   Plaintiffs argue that the Court should apply a

lodestar approach to calculate the reasonableness of

attorney's fees. (Id. at 5-8)2

     0.C.G.A. § 13-1-11(b)(1) was enacted in 2011, and it

only applies to contracts entered into after July 1, 2011.

Holiday Hospitality Franchising, LLC v. Holtsville Hospitality,

LLC, Civil Action File No. 1:16-CV-828-TWT, 2018 WL

4924051, at *1 (ND. Ga. Mar. 22, 2018). The Court located

only one case that applied 0.C.G.A. § 13-1-11(b)(1) to




2    The Court does not interpret Defendants' response as
arguing that the Court should reduce the award of attorney's fees
and expenses below the amount of attorney's fees and expenses
that Plaintiff actually incurred. In any event, as discussed infra,
the Court finds that those fees and expenses were reasonably and
necessarily incurred to prosecute this case.
                                  8
determine the reasonableness of attorney's fees.3            In that

action, the court awarded the full amount of attorney's fees

calculated under 0.C.G.A. § 13-1-11(a)(2), stating, "[b]ased

on the circumstances of this case and the arguments and

evidence submitted in connection with the instant motion, this



3      Admittedly, the Supreme Court of Georgia noted, with
respect to an earlier version of 0.C.G.A. § 13-1-11, "[t]hat the
statutory formula applied to the debt in this case resulted in award
in excess of actual fees incurred does not provide a ground for
ignoring this mandatory statute or forbearing its enforcement."
Austin v. Bank of Am., N.A., 293 Ga. 42, 51, 743 S.E.2d 399, 406
(2013) (footnote omitted); see also Asma v. Wells Fargo Bank,
N.A., 571 F. App'x 848, 851 (11th Cir. 2014) (per curiam) ("[T]he
Georgia Supreme Court recently resolved any lingering doubt by
recognizing and accepting the reality that the application of § 13-
1-11(a) will sometimes result in a windfall for lenders, particularly
where the damages awarded exceed the actual fees incurred."
(internal quotation marks and citation omitted)). Although the
Court certainly respects those decisions, the decisions provide
little help here because they addressed contracts entered into
before the effective date of 0.C.G.A. § 13-1-11(b). Presumably,
if the Georgia legislature had agreed that awards of attorney's
fees calculated pursuant to the statutory formula were always
reasonable, there would have been no need to enact 0.C.G.A. §
13-1-11(b). Plaintiff's interpretation of 0.C.G.A. § 13-1-11 would
effectively read 0.C.G.A. § 13-1-11(b) out of the statute.
                                  9
award of attorney's fees is reasonable and necessary for

asserting the rights of the plaintiff." Keybank Nat'l Ass'n v.

Overend, Civil Action No. 1:12-CV-2473-CAP, 2015 WL

13358359, at *3 (N.D. Ga. Oct. 21, 2015). The defendants in

Keybank, however, had objected "only to the plaintiff's request

for attorney's fees rendered in [a] Chapter 11 bankruptcy

proceeding," not to the overall reasonableness of the fees

sought. Icl. at *2. Keybank thus provides little help to the

Court.

     With all due respect to Plaintiff and its counsel, the Court

cannot agree that $289,808.75, the amount of attorney's fees

produced under the statutory formula, would be reasonable

and necessary for asserting Plaintiff's rights in this case.

Importantly, Plaintiff makes no persuasive arguments why

such an award would be reasonable. Instead, it simply relies

on caselaw involving awards of attorney's fees under
                        10
contracts that predate § 13-1-11(b). Those cases, frankly, are

not persuasive.   If the legislature had intended for courts to

award attorney's fees under the statutory formula in every

case, there would be no need for § 13-1-11(b) to offer an

opportunity for a defendant to petition a court for a

determination as to the reasonableness of an attorney's fee

award. Further, this case is a relatively simple suit for breach

of a note and related guaranties. Plaintiff simply have not

shown that an award of $289,808.75 is reasonable in this

case. Instead, the Court finds that $40,258.37, the attorney's

fees and expenses that Plaintiff actually incurred in this action,

is the amount of fees and expenses that were reasonably and

necessarily incurred to assert Plaintiff's rights in this case.

The Court therefore awards that amount to Plaintiff under

0.C.G.A. § 13-1-11(b).


                               11
III.   Conclusion

       ACCORDINGLY, the Court finds that Plaintiff is entitled

to summary judgment in its favor on Counts I and II of its

Complaint in the amount of $2,990,267.01.4         That amount

includes $2,688,839.14 in principal, $238,336.10 in interest,

$22,833.40 in late fees and penalties, and $40,258.37 in

attorney's fees and expenses. The Court DIRECTS the Clerk

to enter judgment in favor of Plaintiff and against Defendants,

jointly and severally, in the amount of $2,990,267.01. As this

Order resolves all of Plaintiff's claims, the Court DIRECTS the




4     The Court's January 24, 2019 Order contained an incorrect
calculation of the amount owed under the Note and the Guaranties
prior to the award of attorneys' fees and expenses. The Court
erroneously listed the total amount due, not including attorneys'
fees and expenses, as 12,920,670.89." (Order of Jan. 24, 2019
at 27.) The correct amount is actually $2,950,008.64. The Court
apologizes for the error.
                               12
Clerk to CLOSE this case.

    IT IS SO ORDERED, this the     day of March, 2019.



              SENI    UNTVID( ST     S      RICT JUDGE




                            13
